Exhibit 10.2Exclusive Canadian Reseller Agreement Portions of this exhibit indicated by “***” have been omitted pursuant to the Company’s request for confidential treatment under Rule24b-2 of the Securities Exchange Act of 1934, as amended, and the omitted material has been separately filed with the Securities and Exchange Commission. EXCLUSIVE RESELLER AGREEMENT This Exclusive Reseller Agreement is entered into as of this 13th day of January, 2009 (“Effective Date”) between Schlumberger Canada Limited, through its Schlumberger Information Solutions Remote Connectivity North America division (“SIS RCO NAM”), an Ontario corporation having a place of business at 525 – 3rd
